Per (Juriam.

' This judgment cannot be supported.,: -There is no Colour for-depriving the plaintiff of a recovery-for the value of two sheeps as there is no pretence that more than four ■were taken under the'attachment against him. But the plain til? *359vTas. entitled to recover for the whole number. The property in the sheep, delivered by the plaintiff, was changed, and duly vested -in the defendant. He was under no obligation to return the same. sheep,' but only those of equal value; They were at his .absolute, disposal and risk. - • . . ■
J udgment reversed.